Case 1:18-cv-00924-CFC-SRF Document 333 Filed 07/29/19 Page 1 of 4 PageID #: 25858



                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE

  GENENTECH, INC. and CITY OF HOPE,

                    Plaintiffs and Counterclaim
                    Defendants,
                                                  C.A. No. 18-924-CFC
          v.

  AMGEN INC.,

                    Defendant and Counterclaim
                    Plaintiff.


                                        NOTICE OF SERVICE

           The undersigned counsel hereby certifies that a true and correct copy of (1) Expert

  Report of Anupam Jena, M.D., Ph.D. In Support of permanent Injunctive Relief; (2)

  Expert Report of George M. Grass, Ph.D.; (3) Expert Report of Susan Tannenbaum M.D.

  on Induced and Willful Infringement of the Dosing Patents; (4) Expert Report of John W.

  Park, M.D.; and (5) Opening Expert Report of Hansjorg Hauser, Ph.D. were caused to be

  served on July 26, 2019 on the following counsel in the manner indicated:



                                              VIA EMAIL

                                          Neal C. Belgam
                                          Eve H. Ormerod
                                         Jennifer M. Rutter
                              SMITH, KATZENSTEIN & JENKINS, LLP
                                   1000 West Street, Suite 1501
                                      Wilmington, DE 19801
                                           (302) 652-8400
                                      nbelgam@skjlaw.com
                                      eormerod@skjlaw.com
                                        jrutter@skjlaw.com




  ME1 31043983v.1
Case 1:18-cv-00924-CFC-SRF Document 333 Filed 07/29/19 Page 2 of 4 PageID #: 25859




                                     Orion Armon
                                    COOLEY LLP
                          380 Interlocken Crescent, Suite 900
                             Broomfield, CO 80021-8023
                                    (720) 566-4119
                                 oarmon@cooley.com

                                  Eamonn Gardner
                                   COOLEY LLP
                                 4401 Eastgate Mall
                             San Diego, CA 92121-1909
                                   (858) 550-6086
                               egardner@cooley.com

                                    Michelle Rhyu
                                  Susan Krumplitsch
                                     Daniel Knauss
                                     Alissa Wood
                               Cameron C. Vanderwall
                                     Lauren Krickl
                                    COOLEY LLP
                                 3175 Hanover Street
                              Palo Alto, CA 94304-1130
                                    (650) 843-5287
                                 mrhyu@cooley.com
                              skrumplitsch@cooley.com
                                dknauss@cooley.com
                                amwood@cooley.com
                              cvanderwall@cooley.com
                                 lkrickl@cooley.com

                                    Xiaoxiao Xue
                                    COOLEY LLP
                            1299 Pennsylvania Avenue, NW
                                      Suite 700
                             Washington, DE 20004-2400
                                   (202) 842-7800
                                  xxue@cooley.com




                                          2
  ME1 31043983v.1
Case 1:18-cv-00924-CFC-SRF Document 333 Filed 07/29/19 Page 3 of 4 PageID #: 25860




                                     Brian Kao
                                    Nancy Gettel
                                Lois M. Kwasigroch
                                   AMGEN, INC.
                              One Amgen Center Drive
                           Thousand Oaks, CA 91320-1799
                                   (805) 447-1000
                                 bkao@amgen.com
                                ngettel@amgen.com
                                 loisk@amgen.com

                          Attorneys for Defendant Amgen Inc.




                                          3
  ME1 31043983v.1
Case 1:18-cv-00924-CFC-SRF Document 333 Filed 07/29/19 Page 4 of 4 PageID #: 25861




  Dated: July 29, 2019             MCCARTER & ENGLISH, LLP

                                   /s/ Daniel M. Silver
  Of Counsel:                      Michael P. Kelly (#2295)
                                   Daniel M. Silver (#4758)
  William F. Lee                   Alexandra M. Joyce (#6423)
  Lisa J. Pirozzolo                Renaissance Centre
  Emily R. Whelan                  405 North King Street, 8th Floor
  Kevin S. Prussia                 Wilmington, DE 19801
  Andrew J. Danford                (302) 984-6300
  Timothy A. Cook                  mkelly@mccarter.com
  Stephanie Neely                  dsilver@mccarter.com
  WILMER CUTLER PICKERING          ajoyce@mccarter.com
  HALE AND DORR LLP
  60 State Street                  Counsel for Plaintiffs Genentech, Inc. and City of
  Boston, MA 02109                 Hope
  (627) 526-6000

  Robert J. Gunther Jr.
  WILMER CUTLER PICKERING
  HALE AND DORR LLP
  7 World Trade Center
  250 Greenwich Street
  New York, NY 10007
  (212) 230-8800

  Nora Passamaneck
  WILMER CUTLER PICKERING
  HALE AND DORR LLP
  1225 17th Street, Suite 2600
  Denver, CO 80202

  Nancy Schroeder
  WILMER CUTLER PICKERING
  HALE AND DORR LLP
  350 S Grand Avenue, Suite 2100
  Los Angeles, CA 90071

  Daralyn J. Durie
  Adam R. Brausa
  DURIE TANGRI LLP
  217 Leidesdorff St.
  San Francisco, CA 94111
  (415) 362-6666



                                        4
  ME1 31043983v.1
